Citation Nr: 0006123	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-43 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for left peroneal palsy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from May 1986 to 
August 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.


FINDING OF FACT

There is no probative medical evidence of record establishing 
that the veteran's current left peroneal palsy had its onset 
during active military service, or is otherwise etiologically 
related to an incident of service.


CONCLUSION OF LAW

Left peroneal palsy was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that this issue was previously 
before the Board and remanded in December 1997 for additional 
development.  The Board is satisfied that the requested 
development has been completed, and the issue is now ready 
for appellate disposition.  

The veteran is claiming service connection for left peroneal 
palsy, which he maintains began during his active military 
service.  He contends that he experiences numbness, pain, and 
weakness in his leg, and that he reported these symptoms 
during his active duty separation physical.  The Board has 
thoroughly reviewed the evidence of record, but for the 
reasons and bases set forth below the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for left peroneal palsy, and the appeal is denied.  

A review of the veteran's service medical records reveal that 
on his service separation "Report of Medical History," the 
veteran indicated a positive history of cramps in his legs.  
The examiner stated that the episodes of cramps were due to 
overexertion.  The separation examination was negative for 
any abnormal findings regarding the veteran's lower 
extremities and neurologic system.  

Within a month of service separation, in September 1995, the 
RO received the veteran's Application for Compensation of 
Pension.  At that time, the veteran did not specifically list 
left peroneal palsy or numbness as a sickness, disease, or 
injury for which he was claiming service connection.

In October 1995, the veteran underwent VA examinations and 
was diagnosed with "Foot and leg pain characterized by great 
apprehension during the sensory examination and the rapid 
onset of weakness during motor exam."  The examiner 
indicated that the foregoing may be psychogenic, but there 
was a possibility that the veteran had an unusual superficial 
sensory peripheral neuropathy in the lower extremities 
characterized by hyperpathia.  The Board points out that in 
the body of the examination report, it was noted that the 
veteran reported bilateral knee numbness since 1988.  
However, it was also noted that the veteran was an 
inconsistent historian.  

In November 1995, the veteran underwent nerve conduction 
tests.  He was diagnosed with mild left peroneal nerve palsy 
at the fibular head, with focal slowing across the fibular 
head.  In May 1996, the veteran underwent another VA 
examination and was diagnosed with left peroneal palsy, as 
well as mixed cephalalgia.  The examiner was silent as the 
date of onset of that condition.

According to VA laws and regulations, service connection will 
be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The mere fact of an in-service injury is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Certain chronic 
disabilities, specified by statute, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1132; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

However, in reviewing any claim for service connection, the 
initial question is whether the claim is well-grounded.  In 
the present case, the Board finds that the veteran's claim 
for service connection for left peroneal knee palsy is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Savage v. Gober, 10 Vet. App. 488, 495-7 (1997); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim that is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  

The Board also is satisfied that all the facts relevant to 
this claim have been properly and sufficiently developed, and 
that no other action is needed to comply with the duty to 
assist.  38 U.S.C.A. § 5107(a).  In that regard, the Board 
notes that, as indicated earlier in this decision, this case 
was previously certified to the Board in March 1997.  Upon 
review of the facts of this case, it appeared that the 
veteran's claim was plausible due to the close proximity 
between his clinical symptoms of left peroneal palsy and his 
complaints of leg numbness at service separation.  However, 
the Board found that further development was needed, and the 
case was remanded in December 1997. 

The BVA Remand requested the RO to develop additional 
evidence, including contacting the veteran for information 
regarding any other medical treatment he may have received 
for his left peroneal palsy, and scheduling the veteran for a 
VA neurologic examination.  The Board also requested that the 
RO notify the veteran of his obligation to cooperate by 
reporting for the scheduled examination, and that failure to 
cooperate may result in adverse action pursuant to 38 C.F.R. 
§ 3.655(b).  

The record reveals that in response to the December 1997 BVA 
Remand, by VA letter dated in March 1999, the veteran was 
requested to furnish information regarding any other medical 
treatment he may have received for his left peroneal palsy.  
The veteran was notified that if he failed to respond within 
60 days, his claim would be considered based on the evidence 
of record.  That letter was sent to the veteran's address of 
record and was not returned as undeliverable, but the veteran 
did not respond to that letter.  

The record also reveals that a May 1999 letter was sent to 
the veteran from QTC Medical Services informing him that the 
VA requested that they schedule him for an examination.  The 
letter notified the veteran that an examination was set for 
June 1999.  The letter further notified the veteran that it 
was important that he report for the examination as 
scheduled, and that failure to report will result in the VA 
considering his claim without the benefit of evidence from 
that examination, which might be material to the outcome of 
his claim.  That letter was also sent to the veteran's 
address of record and was not returned as undeliverable, but 
he did not appear at the scheduled examination. 

A supplemental statement of the case was provided to the 
veteran in August 1999 notifying him of his failure to 
provide the requested information or report for the scheduled 
VA examination.  The provisions of 38 C.F.R. § 3.655 were set 
forth including that when the claimant fails to report for an 
examination scheduled in conjunction with an original claim, 
the claim will be rated based on the evidence of record.

By VA letter dated in February 2000, the veteran was notified 
that his appeal was being returned to the Board for 
disposition.  

Based on the evidence of record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection, and his appeal must be denied.  In 
that regard, the Board notes that while the veteran reported 
leg numbness at service separation, there was no diagnosis of 
left peroneal palsy at that time.  Additionally, although the 
veteran was diagnosed with left peroneal palsy in November 
1995, which is shortly following his separation from service, 
there is no probative medical evidence that indicates that 
left peroneal palsy was incurred during the veteran's active 
military service.  Moreover, left peroneal palsy is not a 
type of disorder subject to presumptive service connection.  
38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  The 
Board attempted to assist the veteran with this claim by 
obtaining additional medical evidence, but as noted above, 
the veteran did not comply with the RO's request for more 
information, and he failed to report for a VA examination.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty 
to assist is not always a one-way street).  In short, the 
Board has considered the claim based on the evidence of 
record; however, in the absence of probative medical evidence 
establishing that the veteran's left peroneal palsy was 
incurred in active service, or is related to an incident of 
active military service, the veteran's claim is denied.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable, and the appeal as to this issue is denied.


ORDER

Service connection for left peroneal palsy is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

